Exhibit 10(l)

 

SOUTHERN NATIONAL CORPORATION

NON-QUALIFIED DEFINED BENEFIT PLAN

 

 

EFFECTIVE DATE

JANUARY 1, 1997



--------------------------------------------------------------------------------

SOUTHERN NATIONAL CORPORATION

NON-QUALIFIED DEFINED BENEFIT PLAN

 

TABLE OF CONTENTS

 

          Page


--------------------------------------------------------------------------------

Section 1.

   Establishment and Purpose    1

1.1

   Establishment of Plan    1

1.2

   Purpose of Plan    2

1.3

   Application of Plan:    2

Section 2.

   Definitions:    2

2.1

   Actuarial Equivalent    2

2.2

   Affiliate    3

2.3

   Beneficiary    3

2.4

   Board    3

2.5

   Code    3

2.6

   Committee    3

2.7

   Company    3

2.8

   Effective Date    3

2.9

   Eligible Employee    3

2.10

   Employee    4

2.11

   Employer    4

2.12

   Entry Date    4

2.13

   ERISA    4

2.14

   Limitations    4

2.15

   Non-Qualified Deferrals    4

2.16

   Normal Retirement Age    4

2.17

   Participant    5

2.18

   Plan    5

2.19

   Plan Year    6

2.20

   Prior Plan    6

2.21

   Qualified Pension Plan    6

2.22

   Qualified Death Benefit    6

2.23

   Qualified Pension Benefit    6

2.24

   Service    6

2.25

   Spouse or Surviving Spouse    6

2.26

   Supplemental Death Benefit    6

2.27

   Supplemental Pension Benefit    6

Section 3.

   Supplemental Pension Benefit    7

3.1

   Amount    7

3.2

   Form of Benefit    7

3.3

   Commencement of Benefit    7

3.4

   Approval of Committee    8

3.5

   Actuarial Equivalent    8



--------------------------------------------------------------------------------

Section 4.

   Supplemental Death Benefit    8

4.1

   Death Prior to Commencement of Supplemental Pension Benefit    8

4.2

   Death After Commencement of Supplemental Pension Benefit    9

Section 5.

   Vesting    9

Section 6.

   Administration by Committee    9

6.1

   Membership of Committee    9

6.2

   Committee Officers; Subcommittee    9

6.3

   Committee Meetings    10

6.4

   Transaction of Business    10

6.5

   Committee Records    10

6.6

   Establishment of Rules    10

6.7

   Conflicts of Interest    11

6.8

   Correction of Errors    11

6.9

   Authority to Interpret Plan    11

6.10

   Third Party Advisors    11

6.11

   Compensation of Members    12

6.12

   Committee Expenses    12

6.13

   Indemnification of Committee    12

Section 7.

   Funding    12

Section 8.

   Allocation of Responsibilities    13

8.1.

   Board    13

8.2

   Committee    13

8.3

   Plan Administrator    14

Section 9.

   Benefits Not Assignable; Facility of Payments    14

9.1

   Benefits Not Assignable    14

9.2

   Payments to Minors and Others    14

Section 10.

   Beneficiary    15

Section 11.

   Amendment and Termination of Plan    15

Section 12.

   Communication to Participants    16

Section 13.

   Claims Procedure    16

13.1

   Filing of a Claim for Benefits    16

13.2

   Notification to Claimant of Decision    16

13.3

   Procedure for Review    17

13.4

   Decision on Review    17

13.5

   Action by Authorized Representative of Claimant    18

Section 14.

   Parties to the Plan    18



--------------------------------------------------------------------------------

14.1

   Single Plan    18

14.2

   Service; Allocation of Costs    18

14.3

   Committee    19

14.4

   Authority to Amend and Terminate    19

Section 15.

  

Miscellaneous Provisions

   19

15.1

   Notices    19

15.2

   Lost Distributees    19

15.3

   Reliance on Data    20

15.4

   Receipt and Release for Payments    20

15.5

   Headings    20

15.6

   Continuation of Employment    20

15.7

   Construction    20

15.8

   Nonliability of Employer    20

15.9

   Severability    21

15.10

   Merger and Consolidation    21

15.11

   Withholding Taxes    21

15.12

   General Conditions    21



--------------------------------------------------------------------------------

SOUTHERN NATIONAL CORPORATION

NON-QUALIFIED DEFINED BENEFIT PLAN

 

Section 1. Establishment and Purpose:

 

1.1 Establishment of Plan: Effective as of January 1, 1988, Branch Banking and
Trust Company (“BB&T”) established a supplemental retirement plan (the “Prior
Plan”) for the benefit of certain eligible executives of BB&T and participating
Affiliates. The Prior Plan was entitled the Branch Banking and Trust Company
Supplemental Executive Retirement Plan. The Prior Plan was amended and restated
effective as of February 1, 1988. On February 28, 1995, Southern National
Corporation (the “Company”) and BB&T Financial Corporation, the former parent
corporation of BB&T, were merged. As a result of the merger, the Company became
the parent corporation of BB&T. Effective as of January 1, 1996, the Company
assumed the sponsorship of the Prior Plan, the name of the Prior Plan was
changed to the Southern National Corporation Supplemental Executive Retirement
Plan, and the Prior Plan was amended in certain respects. Section 4.1 of the
Prior Plan provided a special supplemental retirement benefit to supplement the
benefits payable to Participants under the Qualified Pension Plan (the
“Retirement Plan Supplement”). The provisions of the Prior Plan relating to the
Retirement Plan Supplement are hereby incorporated into a new non-qualified
supplemental retirement plan, effective as of January 1, 1997, which plan shall
be known as the SOUTHERN NATIONAL CORPORATION NON-QUALIFIED DEFINED BENEFIT PLAN
(the “Plan”). All benefits from this Plan shall be payable solely from the
general assets of the Company and participating Affiliates. The Plan is
comprised of both an “excess benefit plan” within the meaning of Section 3(36)
of ERISA and an unfunded plan maintained for the purposes of providing deferred



--------------------------------------------------------------------------------

compensation to a “select group of management or highly compensated employees”
within the meaning of Sections 201(2), 301(a)(3) and 401(a)(1) of ERISA. The
Plan, therefore, is intended to be exempt from the participation, vesting,
funding, and fiduciary requirements of Title I of ERISA.

 

1.2 Purpose of Plan.2 Purpose of Plan: The primary purpose of the Plan is to
supplement the benefits payable to Participants under the Qualified Pension Plan
to the extent that such benefits are curtailed by application of the
Limitations.

 

1.3 Application of Plan:.3 Application of Plan: The terms of this Plan are
applicable only to Participants who are in the Service of the Company or a
participating Affiliate on or after January 1, 1997. The benefits with respect
to the Employees who terminated, retired, or died before this date shall be
determined under the Prior Plan, except as explicitly provided elsewhere in this
Plan.

 

Section 2. Definitions:Section 2. Definitions:

 

Wherever appropriate, words used in the Plan in the singular may include the
plural, or the plural may be read as the singular. References to one gender
shall include the other. Whenever used in this Plan, including Section 1 and
this Section 2, the following capitalized terms shall have the meaning set forth
below (unless otherwise indicated by the context):

 

2.1 “Actuarial Equivalent”2.1 ActuarialEquivalent means benefits of equal
present value. For this purpose, present value means the value of an amount or
series of amounts payable at various times, determined as of a given date by
application of the Plan’s actuarial assumptions. Actuarial assumptions are
assumptions as to the occurrence of future events to be used to determine
Actuarially Equivalent benefits. The future events to be taken into

 

2



--------------------------------------------------------------------------------

account are mortality for Participants, mortality for Beneficiaries, and an
interest discount for the time value of money. Actuarial Equivalencies shall be
determined by the actuaries servicing the Plan, and such determination shall be
binding and conclusive upon the Employer and its successors and assigns, and all
parties claiming benefits under the Plan. For purposes of the Plan, the
actuarial assumptions in effect as of any date shall be the same as in effect as
of such date under the Qualified Pension Plan.

 

2.2 “Affiliate”2.2 Affiliate means any corporation which, with the Company, is a
member of a controlled group of corporations as defined in Section 414(b) of the
Code.

 

2.3 “Beneficiary”2.3 Beneficiary means the person, persons or entity designated
or determined pursuant to the provisions of Section 10 of the Plan to receive
the Supplemental Death Benefit.

 

2.4 “Board”2.4 Board means the Board of Directors of the Company.

 

2.5 “Code”2.5 Code means the Internal Revenue Code of 1986, as amended, and
rules and regulations issued thereunder.

 

2.6 “Committee”2.6 Committee means the Administrative Committee provided for in
Section 6 of the Plan.

 

2.7 “Company”2.7 Company means Southern National Corporation, a North Carolina
corporation with its principal office at Winston-Salem, North Carolina, or any
successor thereto by merger, consolidation or otherwise.

 

2.8 “Effective Date”2.8 EffectiveDate means January 1, 1997.

 

2.9 “Eligible Employee”.9 EligibleEmployee means each Employee who is determined
by the Committee to be a highly compensated or management employee and

 

3



--------------------------------------------------------------------------------

who is selected by the Committee to participate in the Plan. In no event shall
an Employee who is a participant in the Southern National Corporation Target
Pension Plan be an Eligible Employee under this Plan. An Employee shall cease to
be an Eligible Employee immediately upon the first to occur of the following:
(i) the Employee’s termination of service; (ii) determination by the Committee
that the Employee is no longer a highly compensated or management employee; or
(iii) determination by the Committee in its sole discretion that the Employee
shall no longer be eligible to participate in the Plan. See Section 2.17 with
respect to provisions governing participation in the Plan by an Eligible
Employee.

 

2.10 “Employee”.10 Employee means an individual in the Service of the Employer
if the relationship between him and the Employer is the legal relationship of
employer and employee.

 

2.11 “Employer”2.11 Employer means the Company and participating Affiliates. See
Section 14 for special provisions concerning participating Affiliates.

 

2.12 “Entry Date”2.12 EntryDate means the Effective Date and thereafter January
1 of each Plan Year. Under special circumstances, such as the acquisition of an
Affiliate, the Committee may designate a date other than January 1 of a Plan
Year as an Entry Date.

 

2.13 “ERISA”2.13 ERISA means the Employee Retirement Income Security Act of
1974, as amended (including amendments of the Code affected thereby), and rules
and regulations issued thereunder.

 

4



--------------------------------------------------------------------------------

2.14 “Limitations”2.14 Limitations means the compensation and annual benefit
limitations imposed by Sections 401(a)(17) and 415 of the Code, or any successor
provisions thereto.

 

2.15 “Non-Qualified Deferrals”2.15 Non-QualifiedDeferrals means any elective
deferrals made by a Participant under the Southern National Corporation
Non-Qualified Defined Contribution Plan.

 

2.16 “Normal Retirement Age”2.16 NormalRetirementAge of a Participant means the
Participant’s normal retirement age as determined pursuant to the provisions of
the Qualified Pension Plan. The “Normal Retirement Date” of a Participant means
the first day of the calendar month coincident with or next following attainment
of his Normal Retirement Age.

 

2.17 “Participant”2.17 Participant means with respect to any Plan Year an
Eligible Employee who has entered the Plan and any former Employee who has a
Supplemental Pension Benefit payable under the Plan. An Eligible Employee or
former Employee on the Effective Date who was a participant in the Retirement
Plan Supplement portion of the Prior Plan immediately preceding the Effective
Date, or who was eligible to enter the Retirement Plan Supplement portion of the
Prior Plan as a Participant on the Effective Date, shall be a Participant in
this Plan on the Effective Date. An Eligible Employee who has not otherwise
entered the Plan shall enter the Plan and become a Participant as of the Entry
Date determined by the Committee; provided, that an Eligible Employee shall not
become a Participant in this Plan unless his Qualified Pension Plan Benefit is
less than the benefit that would otherwise be payable to him under the Qualified
Pension Plan

 

5



--------------------------------------------------------------------------------

if the Qualified Pension Plan did not apply the Limitations, or if the Qualified
Pension Plan included Non-Qualified Deferrals in the definition of compensation
for benefit accrual purposes. A Participant shall cease to be a Participant as
of the date he ceases to be an Eligible Employee or ceases to be a participant
in the Qualified Pension Plan. A Participant who separates from Service with the
Employer and who later returns to Service will not be eligible to reenter this
Plan and become a Participant except upon satisfaction of such terms and
conditions as the Committee shall establish following the Participant’s return
to Service, whether or not the Participant shall have a Supplemental Pension
Benefit remaining under the Plan on the date of his return to Service. The
Participants are designated on Exhibit A attached hereto, as it may be amended
from time to time by the Committee.

 

2.18 “Plan”2.18 Plan means the unfunded, non-qualified deferred compensation
plan as herein set out or as duly amended.

 

2.19 “Plan Year”2.19 PlanYear means the 12-calendar-month period ending on
December 31 of each year.

 

2.20 “Prior Plan”2.20 PriorPlan means the Southern National Corporation
Supplemental Executive Retirement Plan in effect prior to January 1, 1997.

 

2.21 “Qualified Pension Plan”2.21 QualifiedPensionPlan means the Southern
National Corporation Pension Plan (amended and restated as of January 1, 1996),
as it may be amended from time to time.

 

2.22 “Qualified Death Benefit”2.22 QualifiedDeathBenefit means the death benefit
payable with respect to the Participant pursuant to the Qualified Pension Plan.

 

2.23 “Qualified Pension Benefit”2.23 QualifiedPensionBenefit means the benefit
payable to the Participant pursuant to the Qualified Pension Plan by reason of
the

 

6



--------------------------------------------------------------------------------

Participant’s termination of Service with the Employer for any reason other than
death. The Qualified Pension Benefit shall be computed on the basis of a single
life annuity with respect to the Participant commencing on his Normal Retirement
Date.

 

2.24 “Service”2.24 Service means employment by the Employer as an Employee.

 

2.25 “Spouse” or “Surviving Spouse”2.25 Spouse or SurvivingSpouse means, except
as otherwise provided in the Plan, the legally married spouse or surviving
spouse of a Participant.

 

2.26 “Supplemental Death Benefit”2.26 SupplementalDeathBenefit means the death
benefit payable to the Participant’s Beneficiary pursuant to the Plan.

 

2.27 “Supplemental Pension Benefit”2.27 SupplementalPensionBenefit means the
benefit payable to the Participant pursuant to the Plan by reason of his
termination of Service with the Employer for any reason other than death.

 

Section 3. Supplemental Pension BenefitSection 3. Supplemental Pension Benefit:

 

3.1 Amount.1 Amount: Except as otherwise provided in Exhibit B attached hereto,
as it may be amended from time to time by the Committee, the Supplemental
Pension Benefit of a Participant shall be computed on the basis of a single life
annuity with respect to him commencing on his Normal Retirement Date equal to
the difference between (a) and (b) below:

 

(a) The annual amount of the Qualified Pension Benefit to which the Participant
would have been entitled under the Qualified Pension Plan if the Qualified
Pension Plan did not apply the Limitations, and if the Qualified Pension Plan
included Non-Qualified Deferrals in the definition of compensation for benefit
accrual purposes; and

 

7



--------------------------------------------------------------------------------

(b) The annual amount of the Qualified Pension Benefit actually payable to the
Participant under the Qualified Pension Plan.

 

3.2 Form of Benefit.2 Form of Benefit: The Supplemental Pension Benefit payable
to a Participant shall be paid in the same form under which the Qualified
Pension Benefit is payable to the Participant. The Participant’s election under
the Qualified Pension Plan of any optional form of payment of his Qualified
Pension Benefit (with the valid consent of his Surviving Spouse where required
under the Qualified Pension Plan) shall also be applicable to the payment of his
Supplemental Pension Benefit.

 

3.3 Commencement of Benefit.3 Commencement of Benefit: Payment of the
Supplemental Pension Benefit to a Participant shall commence on the same date as
payment of the Qualified Pension Benefit to the Participant commences. Any
election under the Qualified Pension Plan made by the Participant with respect
to the commencement of payment of his Qualified Pension Benefit shall also be
applicable with respect to the commencement of payment of his Supplemental
Pension Benefit.

 

3.4 Approval of Committee3.4 Approval of Committee: Notwithstanding the
provisions of Section 3.2 and 3.3 of the Plan, an election made by the
Participant under the Qualified Pension Plan with respect to the form of payment
of his Qualified Pension Benefit (with the valid consent of his Surviving Spouse
where required under the Qualified Pension

 

8



--------------------------------------------------------------------------------

Plan), or the date for commencement of payment thereof, shall not be effective
with respect to the form of payment or date for commencement of payment of his
Supplemental Pension Benefit hereunder unless such election is expressly
approved in writing by the Committee with respect to his Supplemental Pension
Benefit. If the Committee shall not approve such election in writing, then the
form of payment or date for commencement of payment of the Participant’s
Supplemental Pension Benefit shall be selected by the Committee in its sole
discretion.

 

3.5 Actuarial Equivalent.5 Actuarial Equivalent: A Supplemental Pension Benefit
which is payable in any form other than a single life annuity over the lifetime
of the Participant, or which commences at any time other than the Participant’s
Normal Retirement Date, shall be the Actuarial Equivalent of the Supplemental
Pension Benefit.

 

Section 4. Supplemental Death BenefitSection 4. Supplemental Death Benefit:

 

4.1 Death Prior to Commencement of Supplemental Pension Benefit.1 Death Prior to
Commencement of Supplemental Pension Benefit:

 

4.1.1 If a Participant dies prior to commencement of his Supplemental Pension
Benefit under circumstances in which a Qualified Death Benefit is payable to his
Beneficiary, then a Supplemental Death Benefit shall be payable to his
Beneficiary. The Supplemental Death Benefit payable to the Participant’s
Beneficiary shall be equal to the difference between (a) and (b) below:

 

(a) The annual amount of the Qualified Death Benefit to which the Participant’s
Beneficiary would have been entitled under the Qualified Pension Plan if the
Qualified Pension Plan did not apply the Limitations, and if the Qualified
Pension Plan included Non-Qualified Deferrals in the definition of compensation
for benefit accrual purposes; and

 

(b) The annual amount of the Qualified Death Benefit actually payable to the
Participant’s Beneficiary under the Qualified Pension Plan.

 

9



--------------------------------------------------------------------------------

4.1.2 The Supplemental Death Benefit shall be payable to the Participant’s
Beneficiary in the same form and shall commence on the same date as the
Qualified Death Benefit.

 

4.2 Death After Commencement of Supplemental Pension Benefit.2 Death After
Commencement of Supplemental Pension Benefit: If a Participant dies after
commencement of his Supplemental Pension Benefit, payments shall continue
following his death to his Beneficiary only if his Supplemental Pension Benefit
was payable in a form providing for such payments, and only in accordance with
such form.

 

Section 5. VestingSection 5. Vesting:

 

The Supplemental Pension Benefit of each Participant under the Plan shall be
fully vested (that is, nonforfeitable) as of the date the Participant becomes
fully vested in his Qualified Pension Benefit.

 

Section 6. Administration by CommitteeSection 6. Administration by Committee:

 

6.1 Membership of Committee.1 Membership of Committee: The Committee shall
consist of not less than three nor more than seven individuals who shall be
appointed by the Board to serve at the pleasure of the Board. Any member of the
Committee may resign, and his successor, if any, shall be appointed by the
Board. The Committee shall be responsible for the general administration and
interpretation of the Plan and for carrying out its provisions, except to the
extent all or any of such obligations are specifically imposed on the Board.

 

6.2 Committee Officers; Subcommittee.2 Committee Officers; Subcommittee: The
members of the Committee shall elect a Chairman and may elect an acting

 

10



--------------------------------------------------------------------------------

Chairman. They shall also elect a Secretary and may elect an acting Secretary,
either of whom may be but need not be a member of the Committee. The Committee
may appoint from its membership such subcommittees with such powers as the
Committee shall determine, and may authorize one or more of its members or any
agent to execute or deliver any instruments or to make any payment in behalf of
the Committee. The Chairman of the Committee shall constitute the Plan
Administrator and shall be agent for service of legal process on the Plan.

 

6.3 Committee Meetings.3 Committee Meetings: The Committee shall hold such
meetings upon such notice, at such places and at such intervals as it may from
time to time determine. Notice of meetings shall not be required if notice is
waived in writing by all the members of the Committee at the time in office, or
if all such members are present at the meeting.

 

6.4 Transaction of Business.4 Transaction of Business: A majority of the members
of the Committee at the time in office shall constitute a quorum for the
transaction of business. All resolutions or other actions taken by the Committee
at any meeting shall be by vote of a majority of those present at any such
meeting and entitled to vote. Resolutions may be adopted or other action taken
without a meeting upon written consent thereto signed by all of the members of
the Committee.

 

6.5 Committee Records.5 Committee Records: The Committee shall maintain full and
complete records of its deliberations and decisions. The minutes of its
proceedings shall be conclusive proof of the facts of the operation of the Plan.
The records of the Committee shall contain all relevant data pertaining to
individual Participants and their rights under the Plan.

 

11



--------------------------------------------------------------------------------

6.6 Establishment of Rules.6 Establishment of Rules: Subject to the limitations
of the Plan, the Committee may from time to time establish rules or by-laws for
the administration of the Plan and the transaction of its business.

 

6.7 Conflicts of Interest6.7 Conflicts of Interest: No individual member of the
Committee shall have any right to vote or decide upon any matter relating solely
to himself or to any of his rights or benefits under the Plan (except that such
member may sign unanimous written consent to resolutions adopted or other action
taken without a meeting).

 

6.8 Correction of Errors.8 Correction of Errors: The Committee may correct
errors and, so far as practicable, may adjust any benefit or credit or payment
accordingly. The Committee may in its discretion waive any notice requirements
in the Plan; provided, that a waiver of notice in one or more cases shall not be
deemed to constitute a waiver of notice in any other case. With respect to any
power or authority which the Committee has discretion to exercise under the
Plan, such discretion shall be exercised in a nondiscriminatory manner.

 

6.9 Authority to Interpret Plan.9 Authority to Interpret Plan: Subject to the
claims procedure set forth in Section 13, the Committee and the Plan
Administrator shall have the duty and discretionary authority to interpret and
construe the provisions of the Plan and decide any dispute which may arise
regarding the rights of Participants hereunder, including the discretionary
authority to interpret the Plan and to make determinations as to eligibility for
participation and benefits under the Plan. Interpretations and determinations by
the Committee and the Plan Administrator shall apply uniformly to all persons
similarly situated and shall be binding and conclusive on all interested
persons. Such interpretations and determinations shall only be set aside if the
Committee and the Plan Administrator are found to have acted arbitrarily and
capriciously in interpreting and construing the provisions of the Plan.

 

12



--------------------------------------------------------------------------------

6.10 Third Party Advisors6.10 Third Party Advisors: The Committee may engage an
attorney, accountant or any other technical advisor on matters regarding the
operation of the Plan and to perform such other duties as shall be required in
connection therewith, and may employ such clerical and related personnel as the
Committee shall deem requisite or desirable in carrying out the provisions of
the Plan.

 

6.11 Compensation of Members.11 Compensation of Members: No fee or compensation
shall be paid to any member of the Committee for his service as such.

 

6.12 Committee Expenses.12 Committee Expenses: The Committee shall be entitled
to reimbursement by the Company for its reasonable expenses properly and
actually incurred in the performance of its duties in the administration of the
Plan.

 

6.13 Indemnification of Committee.13 Indemnification of Committee: No member of
the Committee shall be personally liable by reason of any contract or other
instrument executed by him or on his behalf as a member of the Committee nor for
any mistake of judgment made in good faith, and the Company shall indemnify and
hold harmless, directly from its own assets (including the proceeds of any
insurance policy the premiums for which are paid from the Company’s own assets),
each member of the Committee and each other officer, employee, or director of
the Company to whom any duty or power relating to the administration or
interpretation of the Plan may be delegated or allocated, against any
unreimbursed or uninsured cost or expense (including any sum paid in settlement
of a claim with the prior written approval of the Board) arising out of any act
or omission to act in connection with the Plan unless arising out of such
person’s own fraud, bad faith, willful misconduct or gross negligence.

 

13



--------------------------------------------------------------------------------

Section 7. FundingSection 7. Funding:

 

The Plan is intended to be both an excess benefit plan and an unfunded plan of
deferred compensation maintained for a select group of highly compensated or
management Employees. The obligation of the Employer to make payments hereunder
shall constitute a general unsecured obligation of the Employer to the
Participant. No Participant or his Beneficiary shall have any legal or equitable
rights, interest or claims in any particular asset of the Employer by reason of
the Employer’s obligation hereunder, and nothing contained herein shall create
or be construed as creating any other fiduciary relationship between the
Employer and a Participant or any other person. To the extent that any person
acquires a right to receive payments from the trust or the Employer hereunder,
such right shall be no greater than the right of an unsecured creditor of the
Employer.

 

Section 8. Allocation of ResponsibilitiesSection 8. Allocation of
Responsibilities: The persons responsible for the Plan and the duties and
responsibilities allocated to each, which shall be carried out in accordance
with the other applicable terms and provisions of the Plan, shall be as follows:

 

8.1. Board.1. Board:

 

(i) To amend the Plan (other than the Exhibits);

 

(ii) To appoint and remove members of the Committee; and

 

(iii) To terminate the Plan.

 

14



--------------------------------------------------------------------------------

8.2 Committee.2 Committee:

 

(i) To determine the Employees eligible to participate in the Plan;

 

(ii) To interpret the provisions of the Plan and to determine the rights of the
Participants under the Plan, except to the extent otherwise provided in Section
13 relating to claims procedure;

 

(iii) To administer the Plan in accordance with its terms, except to the extent
powers to administer the Plan are specifically delegated to another person or
persons as provided in the Plan;

 

(iv) To account for the Supplemental Pension Benefits of Participants;

 

(v) To direct the Employer in the payment of benefits; and

 

(vi) To the extent necessary or advisable, to amend the Exhibits attached
hereto.

 

8.3 Plan Administrator.3 Plan Administrator:

 

(i) To file such reports as may be required with the United States Department of
Labor, the Internal Revenue Service and any other government agencies to which
reports may be required to be submitted from time to time;

 

(ii) To provide for disclosure of Plan provisions and other information relating
to the Plan to Participants and other interested parties; and

 

(iii) To administer the claims procedure to the extent provided in Section 13.

 

Section 9. Benefits Not Assignable; Facility of PaymentsSection 9. Benefits Not
Assignable; Facility of Payments:

 

9.1 Benefits Not Assignable.1 Benefits Not Assignable: No portion of any benefit
held or paid under the Plan with respect to any Participant shall be subject in
any manner to anticipation, alienation, sale, transfer, assignment, pledge,
encumbrance or charge, and any attempt so to anticipate, alienate, sell,
transfer, assign, pledge, encumber or charge the same

 

15



--------------------------------------------------------------------------------

shall be void, nor shall any portion of such benefit be in any manner payable to
any assignee, receiver or any one trustee, or be liable for his debts,
contracts, liabilities, engagements or torts, or be subject to any legal process
to levy upon or attach.

 

9.2 Payments to Minors and Others.2 Payments to Minors and Others: If any
individual entitled to receive a payment under the Plan shall be physically,
mentally or legally incapable of receiving or acknowledging receipt of such
payment, the Committee, upon the receipt of satisfactory evidence of his
incapacity and satisfactory evidence that another person or institution is
maintaining him and that no guardian or committee has been appointed for him,
may cause any payment otherwise payable to him to be made to such person or
institution so maintaining him. Payment to such person or institution shall be
in full satisfaction of all claims by or through the Participant to the extent
of the amount thereof.

 

Section 10. BeneficiarySection 10. Beneficiary:

 

The Participant’s Beneficiary shall be the same person or persons designated or
determined under the Qualified Pension Plan to receive the Qualified Death
Benefit upon the death of the Participant (the “Qualified Plan Beneficiary”);
provided that any time prior to the death of the Participant, the Participant
may file a written election with the Committee (which election shall be subject
to change at any time upon notice in writing by the Participant to the
Committee) for the Supplemental Death Benefit to be paid to a person or persons
other than the Qualified Plan Beneficiary, in which event the Supplemental Death
Benefit shall be made to such other person or persons in the same amount and
over the same period as the Supplemental Death Benefit would have been paid to
the Qualified Plan Beneficiary.

 

16



--------------------------------------------------------------------------------

Section 11. Amendment and Termination of PlanSection 11. Amendment and
Termination of Plan:

 

The Board may amend or terminate the Plan at any time; provided, that in no
event shall such amendment or termination reduce any Participant’s Supplemental
Pension Benefit as of the date of such amendment or termination, nor shall any
such amendment affect the terms of the Plan relating to the payment of such
Supplemental Pension Benefit without the Participant’s prior written consent to
such amendment. Any such amendment or termination shall be made pursuant to a
resolution of the Board and shall be effective as of the date specified in such
resolution. Upon termination of the Plan, distribution of the benefits payable
to or on behalf of the Participant shall be made in the manner and at the time
described in Sections 3 and 4 of the Plan. No additional benefits shall accrue
following termination of the Plan.

 

Section 12. Communication to ParticipantsSection 12. Communication to
Participants:

 

The Company shall communicate the principal terms of the Plan to the
Participants. The Company shall make a copy of the Plan available for inspection
by Participants and their beneficiaries during reasonable hours, at the
principal office of the Company.

 

Section 13. Claims ProcedureSection 13. Claims Procedure:

 

The following claims procedure shall apply with respect to the Plan:

 

13.1 Filing of a Claim for Benefits.1 Filing of a Claim for Benefits: If a
Participant or Beneficiary (the “Claimant”) believes that he is entitled to
benefits under the Plan which are not being paid to him or which are not being
accrued for his benefit, he shall file a written claim therefor with the Plan
Administrator. In the event the Plan Administrator shall be

 

17



--------------------------------------------------------------------------------

the Claimant, all actions which are required to be taken by the Plan
Administrator pursuant to this Section 13 shall be taken instead by another
member of the Committee designated by the Committee.

 

13.2 Notification to Claimant of Decision.2 Notification to Claimant of
Decision: Within 90 days after receipt of a claim by the Plan Administrator (or
within 180 days if special circumstances require an extension of time) the Plan
Administrator shall notify the Claimant of his decision with regard to the
claim. In the event of such special circumstances requiring an extension of
time, there shall be furnished to the Claimant prior to expiration of the
initial 90-day period written notice of the extension, which notice shall set
forth the special circumstances and the date by which the decision shall be
furnished. If such claim shall be wholly or partially denied, notice thereof
shall be in writing and worded in a manner calculated to be understood by the
Claimant, and shall set forth: (i) the specific reason or reasons for the
denial; (ii) specific reference to pertinent provisions of the Plan on which the
denial is based; (iii) a description of any additional material or information
necessary for the Claimant to perfect the claim and an explanation of why such
material or information is necessary; and (iv) an explanation of the procedure
for review of the denial. If the Plan Administrator fails to notify the Claimant
of the decision in timely manner, the claim shall be deemed denied as of the
close of the initial 90-day period (or the close of the extension period, if
applicable).

 

13.3 Procedure for Review.3 Procedure for Review: Within 60 days following
receipt by the Claimant of notice denying his claim, in whole or in part, or, if
such notice shall not be given, within 60 days following the latest date on
which such notice could have been timely given, the Claimant shall appeal denial
of the claim by filing a written

 

18



--------------------------------------------------------------------------------

application for review with the Committee. Following such request for review,
the Committee shall fully and fairly review the decision denying the claim.
Prior to the decision of the Committee, the Claimant shall be given an
opportunity to review pertinent documents and to submit issues and comments in
writing.

 

13.4 Decision on Review.4 Decision on Review: The decision on review of a claim
denied in whole or in part by the Plan Administrator shall be made in the
following manner:

 

13.4.1 Within 60 days following receipt by the Committee of the request for
review (or within 120 days if special circumstances require an extension of
time), the Committee shall notify the Claimant in writing of its decision with
regard to the claim. In the event of such special circumstances requiring an
extension of time, written notice of the extension shall be furnished to the
Claimant prior to the commencement of the extension. If the decision on review
is not furnished in a timely manner, the claim shall be deemed denied as of the
close of the initial 60-day period (or the close of the extension period, if
applicable).

 

13.4.2 With respect to a claim that is denied in whole or in part, the decision
on review shall set forth specific reasons for the decision, shall be written in
a manner calculated to be understood by the Claimant, and shall cite specific
references to the pertinent Plan provisions on which the decision is based.

 

13.4.3 The decision of the Committee shall be final and conclusive.

 

13.5 Action by Authorized Representative of Claimant.5 Action by Authorized
Representative of Claimant: All actions set forth in this Section 13 to be taken
by the Claimant may likewise be taken by a representative of the Claimant duly
authorized by him to act in his behalf on such matters. The Plan Administrator
and the Committee may require such evidence as either may reasonably deem
necessary or advisable of the authority to act of any such representative.

 

19



--------------------------------------------------------------------------------

Section 14. Parties to the PlanSection 14. Parties to the Plan:

 

Subject to the approval of the Board, an Affiliate that has adopted the
Qualified Pension Plan may adopt this Plan and become an employer-party to this
Plan by resolutions approved by its Board of Directors. The Affiliates which are
employer-parties to this Plan are listed on Exhibit B attached hereto, as the
same may be amended from time to time by the Committee. The following special
provisions shall apply to all employer-parties to the Plan:

 

14.1 Single Plan.1 Single Plan: The Plan shall apply as a single plan with
respect to all parties as if there were only one employer-party.

 

14.2 Service; Allocation of Costs.2 Service; Allocation of Costs: Service for
purposes of the Plan shall be interchangeable among employer-parties to the Plan
and shall not be deemed interrupted or terminated by the transfer at any time of
a Participant from the Service of one employer-party to the Service of another
employer-party. In determining the cost of providing benefits under the Plan,
each employer-party shall be responsible for the cost with respect to Service
and compensation paid by each such party, which cost for each such party shall
be determined by the actuaries servicing the Plan.

 

14.3 Committee.3 Committee: The Committee which administers the Plan as applied
to the Company shall also be the Committee as applied to each other
employer-party to the Plan.

 

14.4 Authority to Amend and Terminate.4 Authority to Amend and Terminate: The
Board of the Company shall have the power to amend or terminate the Plan as
applied to each employer-party.

 

20



--------------------------------------------------------------------------------

Section 15. Miscellaneous ProvisionsSection 15. Miscellaneous Provisions:

 

15.1 Notices.1 Notices: Each Participant who is not in Service and each
Beneficiary shall be responsible for furnishing the Plan Administrator with his
current address for the mailing of notices, reports, and benefit payments. Any
notice required or permitted to be given to such Participant or Beneficiary
shall be deemed given if directed to such address and mailed by regular United
States mail, first class, postage prepaid. If any check mailed to such address
is returned as undeliverable to the addressee, mailing of checks will be
suspended until the Participant or Beneficiary furnishes the proper address.
This provision shall not be construed as requiring the mailing of any notice or
notification otherwise permitted to be given by posting or by other publication.

 

15.2 Lost Distributees.2 Lost Distributees: A benefit shall be deemed forfeited
if the Plan Administrator is unable after a reasonable period of time to locate
the Participant or Beneficiary to whom payment is due; provided, however, that
such benefit shall be reinstated if a valid claim is made by or on behalf of the
Participant or Beneficiary for the forfeited benefit.

 

15.3 Reliance on Data.3 Reliance on Data: The Employer, the Committee and the
Plan Administrator shall have the right to rely on any data provided by the
Participant or by any Beneficiary. Representations of such data shall be binding
upon any party seeking to claim a benefit through a Participant, and the
Employer, the Committee and the Plan Administrator shall have no obligation to
inquire into the accuracy of any representation made at any time by a
Participant or Beneficiary.

 

15.4 Receipt and Release for Payments.4 Receipt and Release for Payments: Any
payment made from the Plan to or with respect to any Participant or

 

21



--------------------------------------------------------------------------------

Beneficiary, or pursuant to a disclaimer by a Beneficiary, shall, to the extent
thereof, be in full satisfaction of all claims hereunder against the Plan and
the Employer with respect to the Plan. The recipient of any payment from the
Plan may be required by the Committee, as a condition precedent to such payment,
to execute a receipt and release with respect thereto in such form as shall be
acceptable to the Committee.

 

15.5 Headings.5 Headings: The headings and subheadings of the Plan have been
inserted for convenience of reference and are to be ignored in any construction
of the provisions hereof.

 

15.6 Continuation of Employment.6 Continuation of Employment: The establishment
of the Plan shall not be construed as conferring any legal or other rights upon
any Employee or any persons for continuation of employment, nor shall it
interfere with the right of the Employer to discharge any Employee or to deal
with him without regard to the effect thereof under the Plan.

 

15.7 Construction.7 Construction: The provisions of the Plan shall be construed
and enforced according to the laws of the State of North Carolina.

 

15.8 Nonliability of Employer.8 Nonliability of Employer: The Employer does not
guarantee the Participants, former Participants or Beneficiaries against loss of
or depreciation in value of any right or benefit that any of them may acquire
under the terms of the Plan, nor does the Employer guarantee to any of them that
the assets of the Employer will be sufficient to provide any or all benefits
payable under the Plan at any time, including any time that the Plan may be
terminated or partially terminated.

 

22



--------------------------------------------------------------------------------

15.9 Severability.9 Severability: All provisions contained in this Plan shall be
severable, and in the event that any one or more of them shall be held to be
invalid by any competent court, this Plan shall be interpreted as if such
invalid provisions were not contained herein.

 

15.10 Merger and Consolidation.10 Merger and Consolidation: The Employer shall
not consolidate or merge into or with another corporation or entity, or transfer
all or substantially all of its assets to another corporation, partnership,
trust or other entities (a “Successor Entity”) unless such Successor Entity
shall assume the rights, obligations and liabilities of the Employer under the
Plan and upon such assumption, the Successor Entity shall become obligated to
perform the terms and conditions of the Plan.

 

15.11 Withholding Taxes.11 Withholding Taxes: The Employer shall satisfy all
federal, state and local withholding tax requirements prior to making any
benefit payments under the Plan. All benefit payments shall be net of any
amounts sufficient to satisfy all federal, state and local withholding tax
requirements.

 

15.12 General Conditions.12 General Conditions: Except as otherwise expressly
provided in the Plan, all terms and conditions of the Qualified Pension Plan
applicable to a Qualified Pension Benefit or a Qualified Death Benefit shall
also be applicable to a Supplemental Pension Benefit or a Supplemental Death
Benefit. Any Qualified Pension Benefit or Qualified Death Benefit, or any other
benefit payable under the Qualified Pension Plan, shall be determined and paid
solely in accordance with the terms and conditions of the Qualified Pension Plan
and nothing in this Plan shall operate or be construed in any way to modify,
amend or affect the terms and conditions of the Qualified Pension Plan.

 

23



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this non-qualified, deferred compensation plan is executed
in behalf of the Company on the 25th day of March, 1997, to be effective as of
January 1, 1997.

 

SOUTHERN NATIONAL CORPORATION

By:

 

/s/ Robert E. Greene

--------------------------------------------------------------------------------

   

    President

 

Attest:

/s/ Jerone C. Herring

--------------------------------------------------------------------------------

Secretary

 

[Corporate Seal]

 

24



--------------------------------------------------------------------------------

1997 DECLARATION OF AMENDMENT TO

BB&T CORPORATION

NON-QUALIFIED DEFINED BENEFIT PLAN

 

THIS DECLARATION OF AMENDMENT, made the 28th day of October, 1997, by BB&T
CORPORATION (the “Company”), as sponsor of the BB&T Corporation Non-Qualified
Defined Benefit Plan (the “Plan”).

 

R E C I T A L S:

 

It is deemed advisable for the Company to amend the Plan to: (i) allow the
Committee to select employees of affiliates of the Company that have not adopted
the Company’s tax-qualified pension plan to participate in the Plan; and (ii)
make such other changes as are deemed necessary or advisable to improve the
administration of the Plan.

 

NOW, THEREFORE, it is declared, that the Plan shall be and hereby is amended, as
follows:

 

1. Effective as of January 1, 1997, in Section 2.9(i), the word “service” shall
be capitalized.

 

2. Effective as of the date hereof, insert the following new Section 15
immediately after Section 14 and renumber existing Section 15 accordingly:

 

“Section 15. Special Provisions Concerning Employees of Non-Participating
Affiliates:

 

Notwithstanding any other provision of the Plan to the contrary, an employee of
an Affiliate or other entity related to the Company that has not adopted the
Qualified Pension Plan (a ‘Non-Participating Affiliate’) may become or continue
as a Participant in this Plan, subject to the following special provisions:

 

15.1 Continuation of Participation Following Transfer To Non-Participating
Affiliate:

 

15.1.1 If selected by the Committee, a Participant in Service with the Employer
who is transferred to the employment of a Non-Participating

 

25



--------------------------------------------------------------------------------

Affiliate (a ‘Transferred Participant’) shall continue as a Participant in the
Plan; provided, that the Transferred Participant continues to be a highly
compensated or management employee. A Transferred Participant shall cease to be
a Participant in the Plan as of the first to occur of the following: (i)
determination by the Committee that the Transferred Participant is no longer a
highly compensated or management employee; or (ii) determination by the
Committee in its sole discretion that the Transferred Participant shall no
longer be eligible to participate in the Plan.

 

15.1.2 The Supplemental Pension Benefit of a Transferred Participant who
continues his participation in the Plan shall be determined and paid pursuant to
the provisions of Sections 3 and 5 as if the Transferred Participant continued
his participation in the Qualified Pension Plan, except that solely for purposes
of Section 3.1(a) all of his compensation and service with a Non-Participating
Affiliate shall be taken into account.

 

15.1.3 The Supplemental Death Benefit payable to the Beneficiary of a
Transferred Participant who continues his participation in the Plan shall be
determined and paid pursuant to the provisions of Sections 4 and 5 as if the
Transferred Participant continued his participation in the Qualified Pension
Plan, except that solely for purposes of Section 4.1(a) all of his compensation
and service with a Non-Participating Affiliate shall be taken into account.

 

15.1.4 In no event shall the provisions of this Section 15.1 alter, modify or
otherwise affect the determination of the amounts described in Section 3.1(b)
and Section 4.1(b). Such amounts shall be determined solely in accordance with
the provisions of the Qualified Pension Plan and without regard to the
provisions of this Section 15.1.

 

15.2 Participation of Employees of Non-Participating Affiliates Who Have Not
Previously Entered the Plan:

 

15.2.1 The Committee may select an employee of a Non-Participating Affiliate who
has not entered the Plan (a ‘Special Employee’) to become a Participant in the
Plan; provided, that the Special Employee is determined by the Committee to be a
highly compensated or management employee. If selected, a Special Employee shall
enter the Plan and become a Participant as of the Entry Date determined by the
Committee. Such a Participant shall cease to be a Participant as of the first to
occur of the following: (i) determination by the Committee that the Special
Employee is no longer a highly compensated or management employee; or (ii)
determination by the Committee in its sole discretion that the Special Employee
shall no longer be eligible to participate in the Plan.

 

26



--------------------------------------------------------------------------------

15.2.2 The Supplemental Pension Benefit of a Special Employee who becomes a
Participant in the Plan shall be determined and paid pursuant to the provisions
of Sections 3 and 5 as if the Special Employee had been entitled to participate
in the Qualified Pension Plan, except that solely for purposes of Section 3.1(a)
all of his compensation and service with a Non-Participating Affiliate shall be
taken into account.

 

27



--------------------------------------------------------------------------------

15.2.3 The Supplemental Death Benefit payable to the Beneficiary of a Special
Employee who becomes a Participant in the Plan shall be determined and paid
pursuant to the provisions of Sections 4 and 5 as if the Special Employee had
been entitled to participate in the Qualified Pension Plan, except that solely
for purposes of Section 4.1(a) all of his compensation and service with a
Non-Participating Affiliate shall be taken into account.

 

15.2.4 In no event shall the provisions of this Section 15.2 alter, modify or
otherwise affect the determination of the amounts described in Section 3.1(b)
and Section 4.1(b). Such amounts shall be determined solely in accordance with
the provisions of the Qualified Pension Plan and without regard to the
provisions of this Section 15.2.

 

15.3 Rules: The Committee may establish any rules or regulations necessary to
implement the provisions of this Section 15.”

 

IN WITNESS WHEREOF, this Amendment has been executed by the Company as of the
day and year first above written.

 

BB&T CORPORATION

By:

 

    /s/ Robert E. Greene

--------------------------------------------------------------------------------

   

        Senior Executive Vice President

 

Attest:

/s/ Jerone C. Herring

--------------------------------------------------------------------------------

Secretary

[Corporate Seal]



--------------------------------------------------------------------------------

2003 DECLARATION OF AMENDMENT

TO BB&T CORPORATION

NON-QUALIFIED DEFINED BENEFIT PLAN

 

THIS DECLARATION OF AMENDMENT, made the 28th day of October, 2003, by BB&T
CORPORATION (the “Company”), as sponsor of the BB&T Corporation Non-Qualified
Defined Benefit Plan (the “Plan”).

 

R E C I T A L S :

 

Effective as of January 1, 1997, the Company established the Plan for the
benefit of certain eligible executives of the Company and its affiliates.
Effective as of January 1, 1996, First Virginia Banks, Inc. (“First Virginia”)
established the First Virginia Supplemental Pension Trust Plan (the “First
Virginia Plan”) for the benefit of certain eligible executives of First Virginia
and its affiliates. On July 1, 2003, First Virginia was merged into the Company
and, as a result of the corporate merger, the Company became the sponsor of the
First Virginia Plan. Effective as of the close of business of the Plan on
December 31, 2003, the First Virginia Plan was merged into the Plan. It is
deemed advisable to amend the Plan to reflect the merger of the First Virginia
Plan into the Plan.

 

NOW, THEREFORE, it is declared, that effective as of the close of business of
the Plan on December 31, 2003, the Plan shall be and hereby is amended as
follows:

 

1. Replace Exhibit A to the Plan with Exhibit A attached hereto.

 

2. Insert the following subparagraph (6) to Exhibit B to the Plan immediately
after subparagraph (5):

 

“(6) First Virginia Banks, Inc. - On July 1, 2003, First Virginia Banks, Inc.
(‘First Virginia’) was merged into the Company and as a result of such corporate
merger, the Company became the sponsor of the First Virginia Supplemental
Pension Trust Plan (the ‘First Virginia Plan’). Effective as of the close of
business of the Plan on December 31, 2003 (the ‘Plan Merger Date’), the First
Virginia Plan was merged into this Plan. The following special provisions shall
apply to employees of First Virginia who were participants in the First Virginia
Plan as of the Plan Merger Date (the ‘Former First Virginia Plan Participants’):

 

(a) Each Former First Virginia Plan Participant shall become a Participant in
this Plan on the Merger Date.



--------------------------------------------------------------------------------

(b) With respect to each Former First Virginia Plan Participant, the annual
amount for purposes of Sections 3.1 and 4.1 of this Plan shall be the sum of (i)
and (ii), where:

 

(i) is the annual amount described in either Section 3.1 or 4.1, whichever shall
be applicable, taking into account only the compensation and service of the
Former First Virginia Plan Participant after the Plan Merger Date; and

 

(ii) is the applicable annual amount described in Section 4 of the First
Virginia Plan determined as of the Plan Merger Date and determined by taking
into account the First and Second Amendments to the First Virginia Plan.

 

3. Replace Exhibit C to the Plan with Exhibit C attached hereto.

 

IN WITNESS WHEREOF, this Declaration of Amendment has been executed by the
Company as of the day and year first above written.

 

BB&T CORPORATION

By:    /s/ Robert E. Greene

--------------------------------------------------------------------------------

              Authorized Officer

 

Attest:

    /s/ Barbara J. Chapman

--------------------------------------------------------------------------------

Assistant Secretary

[Corporate Seal]